 


109 HRES 1092 RH: Providing for consideration of the bill (H.R. 6346) to extend certain trade preference programs, to authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Vietnam, to modify temporarily certain rates of duty and make other technical amendments to the trade laws, and for other purposes.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 245 
109th CONGRESS 
2d Session 
H. RES. 1092 
[Report No. 109–718] 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Dreier, from the  Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 6346) to extend certain trade preference programs, to authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Vietnam, to modify temporarily certain rates of duty and make other technical amendments to the trade laws, and for other purposes. 
 
 
That upon the adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the bill (H.R. 6346) to extend certain trade preference programs, to authorize the extension of nondiscriminatory treatment (normal trade relations treatment) to the products of Vietnam, to modify temporarily certain rates of duty and make other technical amendments to the trade laws, and for other purposes. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
 
 
December 5, 2006 
Referred to the House Calendar and ordered to be printed 
